        Case 1:12-cv-00456-DAR Document 199 Filed 10/23/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JOHN N. XEREAS,

 Plaintiff/ Counterclaim Defendant,

 v.                                                     Civil Action No. 1:12-cv-00456-DAR

 MARJORIE A. HEISS,
 GEOFFREY O.S. DAWSON, and
 PENN SOCIAL, LLC f/k/a Riot Act DC, LLC,

 Defendants / Counterclaim Plaintiffs.

NOTICE TO COURT REGARDING PLAINTIFF’S OBJECTIONS TO DEFENDANTS’
              PROPOSED DEPOSITION DESIGNATIONS


       Pursuant to the Court’s Amended Scheduling Order dated December 22, 2017, ECF 135,

Plaintiff and Defendants exchanged Trial Witness Lists, Deposition Designations and Trial

Exhibits Lists on July 18, 2018. Plaintiff’s Objections to Defendants’ Proposed Deposition

Designations were then served on all parties by Plaintiff’s Counsel, Amber L. McDonald on

August 1, 2018. See Exhibit A.

       In adherence with Local Rule 16.5(e), the Plaintiff hereby files his Objections to

Defendants’ Deposition Designations prior to the Pre-Trial Conference.


 Dated: October 23, 2018                          Respectfully Submitted,

                                                  /s/ W. Todd Miller
                                                  W. Todd Miller (D.C. Bar No. 414930)
                                                  Amber L. McDonald (D.C. Bar No. 974873)
                                                  Erin Glavich (admitted pro hac vice)
                                                  tmiller@bakerandmiller.com
                                                  amcdonald@bakerandmiller.com
                                                  eglavich@bakerandmiller.com
                                                  BAKER & MILLER PLLC
Case 1:12-cv-00456-DAR Document 199 Filed 10/23/18 Page 2 of 3



                               2401 Pennsylvania Avenue, NW
                               Suite 300
                               Washington, DC 20037
                               Telephone: 202.663.7820
                               Fax: 202.663.7849

                               Tony C. Richa (admitted pro hac vice)
                               richa@richalawgroup.com
                               RICHA LAW GROUP, P.C.
                               One Bethesda Center
                               4800 Hampden Lane, Suite 200
                               Bethesda, MD 20814
                               Telephone: 301.424.0222
                               Fax: 301.576.8600

                               Attorneys for Plaintiff/Counter-Defendant
                               John N. Xereas
       Case 1:12-cv-00456-DAR Document 199 Filed 10/23/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I, the undersigned, hereby affirm and declare that on October 23, 2018, I caused a true

and correct copy of the foregoing NOTICE TO COURT REGARDING PLAINTIFF’S

OBJECTIONS TO DEFENDANTS’ PROPOSED DEPOSITION DESIGNATIONS to be

served on all counsel of record by ECF.

                                                           /s/ Amber L. McDonald
                                                           Amber L. McDonald
